Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered July 27, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to prove his guilt beyond a reasonable doubt. We disagree. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that the evidence was legally sufficient to establish the defendant’s guilt.
Moreover, resolution of issues of credibility, including issues involving eyewitness identification testimony, are primarily questions to be determined by the jury which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94; People v Fisher, 143 AD2d 1037; People v Caban, 120 AD2d 603). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Kooper, J. P., Sullivan, Lawrence and Ritter, JJ., concur.